WYNN, Judge,
dissenting.
The majority recites the rule that to sustain an adjudication of neglect, the alleged conditions must cause the juvenile some physical, mental, or emotional impairment, or create a substantial risk of such *706impairment, citing In re Safriet, 112 N.C. App. 747, 752, 436 S.E.2d 898, 901-02 (1993). Here, the trial court did not make such a finding. The majority holds that in the absence of such a finding, the trial court’s order must be reversed.
However, our precedent reveals that the order affirmed in Safriet contained no such finding either. As we noted in that case, “[although the trial court failed to make any findings of fact concerning the detrimental effect of Ms. Safriet’s improper care on [the juvenile’s] physical, mental, or emotional well-being, all the evidence supports such a finding.” Id. at 753, 436 S.E.2d at 902 (emphasis added).
“A proper review of a trial court’s finding of neglect entails a determination of (1) whether the findings of fact are supported by clear and convincing evidence, and (2) whether the legal conclusions are supported by the findings of fact.” In re Gleisner, 141 N.C. App. 475, 480, 539 S.E.2d 362, 365 (2000) (citations and quotations omitted). Indeed, we defined our standard of review in abuse, neglect, and dependency cases by stating “[o]ur review of a trial court’s conclusions of law is limited to whether they are supported by the findings of fact.” In re Helms, 127 N.C. App. 505, 511, 491 S.E.2d 672, 676 (1997) (emphasis added).
In the present case, Respondent argues that the trial court erred in basing its adjudication of neglect solely on the fact that Respondent’s other child died in her custody. Respondent does not, however, contest the trial court’s finding that she tested positive for marijuana use; had unstable living arrangements; and willfully left both of her children in the care of a family (1) that was responsible for supervising ten children, (2) that Respondent knew had been investigated by DSS before, and (3) that owned the unfenced above-ground pool where Respondent’s other child drowned. As in Safriet, the evidence supports these findings and these findings support the trial court’s adjudication of neglect. See Helms, 127 N.C. App. at 511-12, 491 S.E.2d at 676 (unstable living arrangements and exposure to dangerous people support adjudication of neglect); In re Nicholson and Ford, 114 N.C. App. 91, 94, 440 S.E.2d 852, 854 (1994) (recognizing trial court’s discretion in weighing evidence of another child’s death as a relevant factor in neglect proceedings).